No. 04-97-00990-CV

Richard P. SEIB, Trustee of Lexington Trust,
Appellant

v.

OSBORNE OIL COMPANY, Gypsy Production Company, 
and Marie Capparelli, Executor of the Estate of Wallace Page, Deceased,
Appellees

From the 293rd Judicial District Court, Maverick County, Texas
Trial Court Nos. 9607, 9607-A & 9607-B
Honorable James E. Barlow, Judge Presiding

PER CURIAM


Sitting:		Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Alma L. López, Justice		


Delivered and Filed:	September 16, 1998


DISMISSED


	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of service
to appellees, and the appellees have not filed any opposition to the motion.  Therefore, we grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of appeal are taxed against
appellant.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions